710 So. 2d 1047 (1998)
Jerome HART, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-1329.
District Court of Appeal of Florida, Third District.
June 3, 1998.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Terri Leon-Benner, Assistant Attorney General, for appellee.
Before COPE, GODERICH and SHEVIN, JJ.
PER CURIAM.
Jerome Hart appeals his conviction for burglary of an unoccupied conveyance and the order of restitution. We find no trial error and affirm the conviction.
Defendant-appellant contends that the evidence is insufficient to support the $500 restitution order. This claim is not properly preserved for appellate review, because it was not presented in the first instance in the trial court. See § 924.051(3), Fla. Stat. (Supp.1996). Loring v. State, 674 So. 2d 165, 168 (Fla. 4th DCA 1996); Gliszczynski v. State, 654 So. 2d 579, 580 (Fla. 5th DCA 1995); Bayer v. State, 597 So. 2d 870, 871-72 (Fla. 5th DCA 1992).
Affirmed.